Citation Nr: 0327225	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for urethritis, 
claimed as chancroid penis.  






ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied an application to 
reopen a claim of entitlement to service connection for 
urethritis, claimed as chancroid penis.  

In his substantive appeal, the veteran requested a hearing at 
the RO.  However, he failed to report for his hearing 
scheduled for February 2003.  

In his application to reopen received in February 2001, the 
veteran also claimed entitlement to service connection for 
hypertension.  In his application to reopen a previously and 
finally denied claim for service connection for otitis 
externa and media with bilateral deafness in November 2001, 
the veteran also claimed entitlement to service connection 
for a prostate disorder.  Neither of these claims has been 
adjudicated or developed for review on appeal and are 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  A rating decision dated in August 1963 denied the 
veteran's original claims of entitlement to service 
connection for urethritis, claimed as urethral discharge.  

2.  The veteran was informed of this determination in a 
letter dated in August 1963 that also informed him of his 
appellate rights, but he did not initiate an appeal.  

3.  The evidence received since the August 1963 rating 
decision is largely cumulative and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims for service connection for urethritis, claimed as 
chancroid penis.  


CONCLUSIONS OF LAW

1.  The August 1963 rating decision denying the veteran's 
claim of entitlement to service connection for urethritis, 
claimed as urethral discharge, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.201, 20.302, 
20.1103 (2002).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
urethritis, claimed as chancroid penis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to Aug. 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and, although not required on an application to 
reopen, a VA examination has been provided.  See Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, at 12-14 (Fed. Cir. Sept. 22, 
2003).  The Board notes that the RO sent the veteran a letter 
in September 2002 essentially informing him of his and VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, including the 
type of evidence necessary to reopen his previously and 
finally denied claim for service connection for urethritis.  
No further evidence or information was thereafter received 
from the veteran.  The Board therefore finds that the 
provisions of the VCAA applicable to applications to reopen 
previously denied claims have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The record shows that a rating decision dated in August 1963 
denied an original claim of entitlement to service connection 
for urethritis, claimed as urethral discharge.  The record 
shows that the veteran was so informed, and given notice of 
his appellate rights, in a letter dated later the same month.  
He did not initiate an appeal.  The rating decision therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.201, 20.302, 20.1103.  However, a claim 
will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The veteran's application to reopen his claim for service 
connection for urethritis, claimed as chancroid penis, was 
submitted in February 2001, and evidence has been received in 
support of the application.  The amendment to the provisions 
of 38 C.F.R. § 3.156(a) that became effective on August 29, 
2001, applies only to claims to reopen filed on and after 
that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The evidence before the rating board in August 1963 included 
the veteran's service medical records and the report of a VA 
urology examination conducted in June 1963.  

The service medical records showed that complaints or 
findings referable to urethritis were not shown on the 
veteran's preinduction examination conducted in March 1954.  
Although moderately severe chronic balanitis was noted on his 
induction examination in August 1954, urethritis was not 
clinically identified.  The veteran was treated for chancroid 
penis in February 1956 and was treated on two later occasions 
during service for urethritis due to gonococcus.  On the 
first occasion, congenital phimosis was also diagnosed.  
Although urethritis was not diagnosed at the time of his 
separation examination in July 1956, it was reported that the 
veteran had a 10-month history of urethral discharge 
unimproved by treatment.  A smear at the time of the 
separation examination was reportedly positive for GC 
(gonococci), which was treated with a course of penicillin.  
However, an enlistment examination for the National Guard in 
February 1957 was negative for relevant complaints or 
findings.  

The VA examination reflected a complaint of urethral 
discharge since service.  The veteran indicated that 
occasionally when voiding, he would feel some pain at the 
tip.  Following laboratory studies, the diagnosis was 
trichomoniasis.  The RO denied the claim on the basis that 
urethritis was not found.  

Evidence received since the August 1963 rating decision 
includes reports of private and VA treatment, VA examination, 
and duplicates of the veteran's service medical records.  
However, the additional evidence received since the prior 
final rating decision does not reflect a diagnosis of 
urethritis.  Rather, the new evidence shows that in April 
1999, he was diagnosed with squamous cell carcinoma in situ 
of the penis following a biopsy.  He was scheduled for laser 
ablation in June 1999.  A penile biopsy in April 2001 showed 
that the problem had recurred.  When seen in the VA urology 
clinic in August 2002, it was reported that the penile lesion 
had been excised.  In addition, in August 2001, the veteran 
underwent a radical retropubic prostatectomy and bilateral 
pelvic lymphadenectomy for prostate cancer.  

An October 2001 letter from his private urologist noted this 
history and indicated that the veteran complained of urinary 
incontinence.  The urologist also noted that the veteran had 
a history of gonococcus in service.  When the veteran was 
seen in the VA hypertension clinic in July 2002, it was 
reported that he had urinary incontinence.  When the veteran 
underwent a VA general medical examination in July 2001, he 
indicated that he drained a purulent discharge "per urethra 
chronically on manual expression of the glans penis."  A VA 
genitourinary examination the following month, however, did 
not culminate in a diagnosis of urethritis.  Indeed, there is 
no competent medical evidence to show that the veteran has 
urethritis currently.  Despite the episodes of urethritis in 
service, none of the new evidence demonstrates that the 
veteran has urethritis now.  This is fatal to his attempt to 
reopen.  Although symptoms are manifestations or indications 
of disease or injury, even disease or injury is not entitled 
to service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  See also Degmetich v. Brown, 104 F.3d 1328, 1331-
33 (Fed. Cir. 1997) (claimant must have disability at time of 
application for benefits and not merely findings in service); 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between his 
service and the disability).  Even if urethritis were shown 
to be present currently, there is no medical opinion in the 
current record that would link the urethritis to service or 
to an incident in service.  

Thus, none of the new evidence is material because it does 
not bear directly and substantially on the specific matter 
under consideration and thus is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Hence, the evidence 
received since the prior final denial is not both new and 
material, and the application to reopen must accordingly be 
denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for urethritis, claimed as chancroid penis, is 
denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



